Citation Nr: 1202263	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for interstitial cystitis, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for severe weight loss, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for right knee pain, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to April 2002 and from February 2003 to October 2003, including service in the Southwest Asia Theater of operations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a VA Central Office hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in December 2009 for further development.  

The issue of entitlement to service connection TMJ dysfunction syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations in 2003.  

2.  Affording the Veteran the benefit of the doubt, the satisfactory and probative medical evidence of record has shown that an interstitial cystitis is causally related to his active service.

3.  Affording the Veteran the benefit of the doubt, the satisfactory and probative medical evidence of record has shown that he has medically unexplained chronic multisymptom illness, diagnosed as irritable bowel syndrome that is defined by digestive symptoms and abnormal weight loss, which has existed for more than six months and is causally related to his active service.  

4.  The probative weight of the evidence does not demonstrate that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by right knee pain and the probative weight of the evidence does not demonstrate that the Veteran has a current diagnosis of a disability manifested by right knee pain.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, interstitial cystitis was incurred during active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, irritable bowel syndrome with digestive symptoms and abnormal weight loss, to include as due to an undiagnosed illness, was incurred during active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

3.  The criteria for the establishment of service connection for right knee pain, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the January 2006 rating decision, he was provided notice of the VCAA in May 2005.  An additional VCAA letter was sent in December 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in December 2009 and September 2011, pertaining to the downstream disability rating and effective date elements of his claims with subsequent readjudication in a September 2011 supplemental statement of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, adequate VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also VA Interim Final Rule, 76 Fed. Reg. 81834 (Dec. 29, 2011).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may also be established for an infectious disease as listed in 38 C.F.R. § 3.317(c)(2) if it becomes manifest in a veteran with a qualifying period of service, provided it becomes manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service.  38 C.F.R. § 3.317(c)(1)-(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Interstitial Cystitis and Severe Weight Loss

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his severe weight loss and interstitial cystitis are related to his active service as his symptoms have continued since his service in the Southwest Asia Theater of operations in 2003.  

The Veteran's service treatment reports reflect that he was provided a post deployment health assessment in August 2003 indicating his deployment with B Company of the 4th LAR Battalion in the Southwest Asia Theater of operations, beginning in February 2003, in participation of Operation Iraqi Freedom.  His combat specialty was noted to be that of a Light Armored Vehicle (LAV) Mechanic.  The Veteran's DD forms 214 reflect that during his second period of active service from February 2003 to October 2003, the Veteran was activated "in support of Operations Noble Eagle and Enduring Freedom or any other such operations associated with the World Trade Center and Pentagon Attacks, identified in the provision(s), of law under which a member served on active duty."  In a June 2010 response to requests for information regarding the Veteran's active service, the Head of the Archives and Special Collections Branch of the Library of the Marine Corps reported that the Veteran's unit, the 4th LAR Battalion, focus in 2003 was mobilization preparation and deployment in support of Operation Enduring/Iraqi Freedom and Company B had been retrograded from Iraq/Kuwait to Camp Lejeune in North Carolina in September 2003 and deactivated the same month.  Additional service information reflects that, in March 2003 the Veteran was awarded, in part, the Global War on Terrorism Service and Expeditionary Medals, and the Combat Action Ribbon.  Thus his service records demonstrate that he had service in the Southwest Asia Theater of operations from February 2003 to September 2003 during Operation Enduring/Iraqi Freedom.  

Service treatment reports reflect that, in a September 2001 entrance examination, no abnormalities of the abdomen and viscera or genitourinary systems were found upon clinical evaluation and the Veteran's reported weight was 143 pounds.  He did not report a history of any urinary, digestive, or weight problems upon entrance into active service.  In March 2002, the Veteran's weight was recorded at 174 pounds.  In April 2002, the Veteran's weight had been recorded at 168 pounds.  In a January 2003 Annual Certificate of Physical Condition, the Veteran's weight had been recorded at 165 pounds.  

In an August 2003 post deployment health assessment, the Veteran reported having diarrhea during his deployment.  At this time, he also reported exposure to pesticides, flea or tick collars, smoke from oil fire, burning trash and feces, vehicle or truck exhaust fumes, JP8 or other fuels, loud noises, excessive vibration, industrial pollution, sand and dust, and asbestos.  

A June 2004 Annual Certificate of Physical Condition, from the Veteran's Reserve service following his discharge from active service, revealed no complaints or abnormalities.  

In a December 2004 private treatment report, the Veteran was treated for complaints including a history of urinary urgency for the past few months.  At this time, he was diagnosed with frequent urination, possibly secondary to prostatitis, a history of urethritis, and rule out urethral stricture.  In a January 2005 private medical report, the Veteran underwent a cytoscopy and was subsequently treated for and diagnosed with interstitial cystitis.  In a March 2005 private treatment report, the Veteran was noted to have interstitial cystitis which was currently symptom free but he was advised to return for maintenance as this disability tended to recur.  

At a May 2005 fee-basis VA examination by QTC Medical Services, the Veteran reported having gone to Iraq in February 2003 at which time he weighed 165 pounds and he was currently 145 pounds.  His weight during this examination was recorded at 137 pounds.  He also reported having daytime urinary frequency six times and once at night and having urinary urgency.  The examiner concluded that there was no obvious cause discovered for weight loss, no definitive diagnosis of weight loss, and no pathology to render a diagnosis for the Veteran's reported weight loss.  Subjective symptoms included weight loss with no objective factors.  The examiner also diagnosed the Veteran with interstitial cystitis.  

A May 2005 Annual Certificate of Physical Condition from the Veteran's Reserves service following his discharge from active service, revealed that the Veteran reported having interstitial cystitis.  Thereafter, in a Dental Health questionnaire, originally signed in October 2001 which was also later updated and signed in July 2005 following the Veteran's discharge from active service, a notation that the Veteran was presently under the care of a physician for interstitial cystitis was made and the Veteran reported a history of unexplained weight change, which appears to have been updated in July 2005 from the previous October 2001 report.  

An October 2005 private treatment report reflects that the Veteran had interstitial cystitis and completed treatment for such and was symptom free.  He was advised to return as needed.  

A March 2007 private treatment report reflects that the Veteran's weight was recorded at 185 pounds and he was treated for and diagnosed with chronic IBS, fatigue, and knee pain, and the private physician questioned whether a gastrointestinal infection occurred while he was in Iraq.  

In a July 2009 letter, the Veteran's private treating physician opined that the Veteran's digestive problems were more likely than not the result of his time overseas with the military.  

In a July 2009 VA Central Office hearing, the Veteran testified that, during his active service, he sustained progressive weight gain as he was 185 pounds when he reenlisted in 2003, 165 pounds when he got out of active service in October 2003, and 137 pounds at the time of the fee-basis VA examination by QTC Medical Services in May 2005.  The Veteran also testified that his weight was back up to 185 pounds, but he was currently on a 4000 calorie a day diet to maintain his weight.  He reported that he was exposed to chemicals and burning oil fields while stationed in Iraq and Kuwait during his active service from February 2003 to either September 2003 or October 2003, at which time he was deployed with B Company of the 4th Light Armored Reconnaissance (LAR) Battalion in 2003 and attached to the 3rd LAR Echo Company.  Finally, the Veteran testified that, after returning from deployment in Iraq, and within a month of his discharge from active service he was having issues with urination, including urinary frequency and urinary urgency, and he was diagnosed with interstitial cystitis.  

At a March 2011 VA examination, the Veteran reported having an onset of interstitial cystitis in 2004 and an onset of digestive symptoms in 2003 when he noticed weight loss.  The Veteran reported his weight was now adequate at 180 to 190 pounds and he had past treatment with a high calorie diet.  He was diagnosed with interstitial cystitis and undiagnosed weight loss, on high calorie diet with digestive symptoms.  Thereafter, the examiner was asked to review the claims file and furnish an addendum opinion to her March 2011 examination.  In April 2011 and June 2011 addendums, the examiner stated that the Veteran's claims file was reviewed and the examination and opinion remained the same or unchanged after review of the claims file.  

In September 2011, the examiner who performed the March 2011 VA examination provided an additional addendum opinion, finding that the Veteran's weight loss was not pathological, he gained all the weight back, he was just on a diet, and his weight was normal for his age and height.  In addition she concluded that weight loss was not a diagnosed condition so it was less likely as not caused by military service and the Veteran's weight loss was not attributable to any diagnostic entity.  In addition she found that there was no identifiable disorder present.  Therefore she concluded that there was no diagnosed condition attributable to the Veteran's period of service in the Southwest Asia Theater of operations, with regard to the Veteran's weight loss.  The examiner also concluded that there was evidence in the claims file that interstitial cystitis was diagnosed during the Veteran's active service and therefore it was at least as likely as not that interstitial cystitis was caused by or due to his military service.  

After a careful review of the record and resolving all doubt in the Veteran's favor, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claims of service connection for interstitial cystitis and severe weight loss, diagnosed as irritable bowel syndrome with digestive symptoms and abnormal weight loss, to include both as due to an undiagnosed illness, is warranted.  

With respect to the Veteran's claim for service connection for interstitial cystitis, the Board initially finds that, while such is associated with a known clinical diagnosis it does not constitute a qualifying chronic disability pursuant to 38 C.F.R. § 3.317(a)(2)(i)(A) and as such, the provisions pertaining to service connection for an undiagnosed illness are not for application with respect to this issue.  

The medical evidence of record however, demonstrates that the Veteran is currently diagnosed with interstitial cystitis.  The post-service medical evidence also demonstrates treatment for complaints of a history of urinary urgency for the past few months in December 2004, approximately 14 months following the Veteran's discharge from active service.  At this time, he was diagnosed with frequent urination, possibly secondary to prostatitis, a history of urethritis, and rule out urethral stricture.  

The Board finds that the Veteran's statements regarding his urinary frequency and urgency symptoms existing since active service are competent and credible evidence of a continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  These statements are supported by the medical evidence of record which demonstrates treatment for complaints of a history of urinary urgency for the past few months in December 2004 during active service, approximately 14 months following the Veteran's discharge from active service.  

The Board also notes that, although the VA examiner from the March 2011 VA examination concluded in a September 2011 addendum that there was evidence in the claims file that interstitial cystitis was diagnosed during the Veteran's active service and therefore it was at least as likely as not that interstitial cystitis was caused by or due to his military service, her statement is not supported by the evidence of record which does not demonstrate any treatment for interstitial cystitis or related complaints until December 2004.  The Board finds however, that the medical evidence of record demonstrating continual complaints and treatment for the a history of urinary urgency for the past few months in December 2004 from just over one year since his discharge from active service, taken together with his credible reports of a continuity of urinary urgency and frequency symptoms since active service and current diagnosis of interstitial cystitis, support the Veteran's claim.  

Thus, as the evidence supports the Veteran's claim, service connection for interstitial cystitis, to include as due to an undiagnosed illness, is warranted.  38 C.F.R. §§ 3.102, 3.303 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to the Veteran's claim for service connection for severe weight loss, to include as due to an undiagnosed illness, the evidence of record reflects that the Veteran served in the Southwest Asia Theater of operations from February 2003 to September 2003.  The Board notes that, as demonstrated by the private treatment reports and VA examinations throughout the record, the Veteran's weight loss cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests and his diagnosed irritable bowel syndrome, defined by digestive symptoms and abnormal weight loss, constitutes a qualifying chronic disability pursuant to 38 C.F.R. § 3.317(a)(2)(i)(B).  The competent objective medical evidence of record reflects that the Veteran reported having diarrhea during his deployment in an August 2003 post deployment health assessment.  Thereafter, the Veteran reported having significant weight loss in a May 2005 fee-basis VA examination by QTC Medical Services, he reported having unexplained weight change in July 2005, he was treated for and diagnosed with chronic IBS in March 2007, the March 2007 the private physician questioned whether he had a gastrointestinal infection occurred while he was in Iraq, the July 2009 private physician's opined that the Veteran's digestive problems were more likely than not the result of his time overseas with the military, and the Veteran continued to report having symptoms of severe weight loss in the March 2011 VA examination, although he was currently stable and on a high calorie diet.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  In this case, the Board finds that the Veteran is competent to testify to his lay observable symptoms of weight loss and that he was currently on a 4000 calorie a day diet.  

In considering the Veteran's statements of continuity of weight loss and digestive symptoms, which have been recorded in treatment reports as early as August 2003 and throughout the duration of this appeal, as well as the competent medical evidence reflecting his weight dropped from 165 in January 2003 to 137 in May 2005, complaints of severe weight loss in the May 2005 fee-basis VA examination by QTC Medical Services, with chronic IBS diagnosed in March 2007 at which time the private physician questioned whether a gastrointestinal infection occurred while he was in Iraq, the July 2009 private treating physician's notation of the Veteran's current digestive symptoms, and the Veteran's complaints of having severe weight loss which was currently stable although he was on a high calorie diet in the March 2011 VA examination, the Board will resolve doubt in favor of the Veteran that these symptoms have existed for more than 6 months or more are thus, considered chronic.  See 38 C.F.R. § 3.102 (2011).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for irritable bowel syndrome with digestive symptoms and abnormal weight loss, to include as due to an undiagnosed illness, is warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Right Knee Pain

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his bilateral knee pain is related to his active service as his symptoms have continued since his active service.  

As noted above, the Veteran's service records demonstrate that he had service in the Southwest Asia Theater of operations from February 2003 to September 2003 during Operation Enduring/Iraqi Freedom.  

Service treatment reports reflect that, in a September 2001 entrance examination, no abnormalities of the lower extremities were found upon clinical evaluation.  He did not report a history of any knee problems upon entrance into active service.  In a March 2002 Report of Medical History, the Veteran reported that he had current knee pain.  In an April 2002 separation examination, the Veteran's knee pain was found to have resolved without sequelae.  In an August 2003 post deployment health assessment, the Veteran reported having current swollen and painful joints and was referred for an orthopedic evaluation for complaints of pain in both knees for two years.  

A June 2004 Annual Certificate of Physical Condition, from the Veteran's Reserve service following his discharge from active service, revealed no complaints or abnormalities.  

In a May 2005 fee-basis VA examination by QTC Medical Services, the Veteran reported that he had soreness and stiffness in the knees since 2002.  He stated that after boot camp he had noted pain and stiffness.  The Veteran's reported symptoms were noted to be constant with no incapacitation and he treated such with glucosamine sulfate three times a day.  X-rays of the right knee revealed no evidence of fracture, dislocation, or effusion.  The examiner concluded that there was no knee strain with activity, there was no pathology to render a diagnosis, and the Veteran had normal range of motion and x-ray results.  

In a Dental Health questionnaire, originally signed in October 2001 which was also later updated and signed in July 2005 following the Veteran's discharge from active service, the Veteran reported a history of painful joints, which appears to have been updated in July 2005 from the previous October 2001 report.  

A March 2007 private treatment report reflects that the Veteran was treated for and diagnosed with chronic IBS, fatigue, and knee pain.  

In a July 2009 VA Central Office hearing, the Veteran testified that he developed pain in the right knee during his active service in April 2002 or May 2002, which had continued since that time.  

In a March 2011 VA examination, the Veteran reported having an onset of knee pain in 2002 with current symptoms including knee pain.  He was diagnosed with bilateral knee pain symptoms only, and the examiner noted that the Veteran did not want to get x-rays at this time.  The examiner was asked to review the claims file and furnish an addendum opinion to her previous March 2011 examination.  In April 2011 and June 2011 addendums, the examiner reported that the Veteran's claims file was reviewed and the examination and opinion remained the same or unchanged after review of the claims file.  

In September 2011 the examiner who performed the March 2011 VA examination provided an additional addendum opinion finding that the Veteran's knee pain was only a symptom and was relieved without any pathological diagnosis.  She also noted that now the Veteran did not even want to address the condition and did not want to get an x-ray to rule out possible issues.  She found that there was knee pathology (no diagnosis).  The examiner therefore concluded that knee pain was less likely as not caused by or a result of military service.  In addition, she found the Veteran's knee pain was not attributable to any diagnostic entity, there was no identifiable disorder present, and there was no condition (pertaining to the Veteran's knees) attributable to his period of service in the Southwest Asia Theater of operations.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against the Veteran's claim for service connection for right knee pain, to include as due to an undiagnosed illness.  

Initially, the Board finds that the preponderance of the evidence is against a finding that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by right knee pain.  While the Veteran's right knee pain has not been associated with a known clinical diagnosis and the evidence of record demonstrates that he served in the Southwest Asia Theater of operations from February 2003 to September 2003, the Board finds that the medical and satisfactory lay evidence of record indicates that his right knee pain began in March 2002, prior to his deployment in the Southwest Asia Theater of operations.  In this regard, the Board finds that service treatment reports reflect the Veteran complained of pain in the knees initially in March 2002, and in an April 2002 separation examination, the Veteran's knee pain was found to have resolved without sequelae.  Thereafter, an August 2003 post deployment health assessment, the Veteran reported having current swollen and painful joints and was referred for an orthopedic evaluation for complaints of pain in both knees for two years.  

The Board finds that the Veteran's statements and testimony regarding his right knee pain symptoms existing since active service, specifically since 2002, are competent and credible evidence of a continuity of symptoms since 2002 while he was on active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  These statements are supported by the medical evidence of record which demonstrates treatment for complaints of right knee pain during active service initially noted in a March 2002 Report of Medical History and later noted in an April 2002 separation examination and August 2003 post-deployment health assessment.  As such, the Board notes the Veteran himself has asserted that his right knee pain has manifested since 2002 during his first period of active service and prior to his service in the Southwest Asia Theater of operations from February 2003 to September 2003.  

Moreover, in a September 2011 addendum to the March 2011 VA examination, the examiner concluded that knee pain was only a symptom and was relieved without any pathological diagnosis.  She found that knee pain was less likely as not caused by or a result of military service.  Finally, she found the Veteran's knee pain was not attributable to any diagnostic entity, there was no identifiable disorder present, and there was no condition (pertaining to the Veteran's knees) attributable to his period of service in the Southwest Asia Theater of operations.  Therefore, the evidence of record demonstrates that there are no objective indications of chronic disability as demonstrated by both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Thus, the preponderance of the evidence demonstrates that the Veteran's right knee pain existed in prior to his deployment in the Southwest Asia Theater of operations and that right knee pain was not due to an undiagnosed illness or a medically unexplained chronic multisymptom illness chronic disability.  

The Board also finds that the preponderance of the evidence is against a current diagnosis of a disability manifested by right knee pain.  The post service medical evidence reflects the Veteran was treated for complaints of bilateral knee pain with no associated diagnosis as demonstrated by a May 2005 fee-basis VA examination by QTC Medical Services, a July 2005 service treatment report from the Veteran's Reserves service, a March 2007 private treatment report, and a March 2011 VA examination.  Therefore, there is no satisfactory or competent evidence of record during the period of the appeal that the Veteran has been diagnosed with a right knee disability.  

In making this decision, the Board acknowledges that the Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  The Board has concluded that the satisfactory evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a right knee disability any time during the period of this appeal.  In fact, as demonstrated by post-service medical evidence, including private and VA medical records from December 2004 to September 2011, the Veteran has complained of bilateral knee pain however, no diagnosis of a right knee disability has been provided at any time throughout the duration of the appeal.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely a disability manifested by right knee pain, there can be no valid claim.  

Thus, as the overall evidence of record fails to support either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by right knee pain or a current diagnosis of a disability manifested by right knee pain at any time throughout the duration of the appeal, service connection for right knee pain, to include as due to an undiagnosed illness, is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for interstitial cystitis is granted.  

Service connection for irritable bowel syndrome with digestive symptoms and abnormal weight loss, to include as due to an undiagnosed illness, is granted.  

Service connection for right knee pain, to include as due to an undiagnosed illness, is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for TMJ dysfunction syndrome must be remanded for further development.  In particular, the Board finds that the claim must be remanded for clarification of the VA examiner's opinion.

Service treatment reports reflect no findings or complaints of any dental abnormalities upon his entry into his first period of active service in September 2001.  An October 2001 Dental Health Questionnaire, which was later updated in July 2005, revealed no reports related to a dental disability.  An October 2001 Dental Examination noted that TMJ findings were within normal limits.  A March 2002 Report of Medical History was absent for any dental or jaw related complaints and an April 2002 separation examination did not reflect any dental abnormalities.  In a January 2003 Reserve Forces Dental Examination prior to the Veteran's re-entry into active service in February 2003, he was noted to be in good oral health.  In an August 2003 Report of Medical Assessment, the Veteran was referred for a dental evaluation.  In an October 2003 Reserve Forces Dental Examination, following the Veteran's separation from his second period of active service, he was found to be in good oral health.  

In a July 2005 dental examination report, performed during the Veteran's Reserve service and following his discharge from active service, it was noted there was clicking and popping on the right and left in the TMJ evaluation.  

At a September 2005 fee-basis VA dental examination by QTC Medical Services, the Veteran reported having soreness in the jaw beginning in the summer of 2004, which had gotten worse since that time with constant soreness and popping.  X-rays were within normal limits.  The Veteran was diagnosed with TMJ joint dysfunction syndrome.  

In a July 2009 VA Central Office hearing, the Veteran testified that he first noticed TMJ symptoms soon after getting back from Iraq and reported speaking to a dentist about it at that time.  He also reported having symptoms of stiffness in the jaw.  

At a March 2011 VA dental examination, the Veteran reported that TMJ clicking and popping began in 2002 and he complained of right and tender jaw muscles.  He was diagnosed with TMJ disorder.  In a June 2011 addendum, the examiner concluded that, based upon a review of the claims file, a dental examination dated in July 2005 noted "TMD findings" included clicking and popping on the right and left, and therefore this established that the Veteran's TMJ disorder occurred while he was on active duty.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case the Board observes that the VA examiner who provided the March 2011 VA examination and June 2011 addendum opinion, found that, because the dental examination dated in July 2005 noted "TMD findings" included clicking and popping on the right and left, this established that the Veteran's TMJ disorder occurred while he was on active duty.  The Board notes however, that the Veteran served on active duty from October 2001 to April 2002 and from February 2003 to October 2003.  As such, the July 2005 dental examination report from the Veteran's Reserve service was almost two years after the Veteran's discharge from active service and does not support the VA examiner's rationale.  Therefore, based on the foregoing, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current TMJ dysfunction syndrome had its onset in service or was otherwise related to service.  McLendon, 20 Vet. App. 79; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the claims file to be forwarded to the VA examiner who performed the March 2011 VA dental examination and provided the June 2011 addendum opinion, or a similar specialist if unavailable, to review the claims file and provide the opinion as requested below.  The claims file, to include a copy of this remand, must be made available to the examiner for review before the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  In particular, the examiner should review a copy of this remand and the service treatment reports which include treatment during the Veteran's periods of active service and following his periods of active service.  (Please note:  the Veteran's lay statements of record are competent evidence of a continuity of his jaw pain and stiffness symptoms since his active service).  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current TMJ dysfunction syndrome:  (1) was incurred during the Veteran's periods of active service from October 2001 to April 2002 and from February 2003 to October 2003; or (2) is otherwise related to or was caused by the Veteran's active service.  Please explain the reasons for the conclusion reached.  

In providing the opinion, the VA examiner is asked to address the inaccuracies in the June 2011 VA addendum opinion as noted above in the body of this remand.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


